Exhibit 10.1

EMPLOYMENT SEPARATION AND GENERAL RELEASE AGREEMENT

This Employment Separation and General Release Agreement (this “Separation
Agreement”), is entered into this 31st day of March, 2009 by and between William
J. Weyand, an individual (“Weyand”), and MSC.Software Corporation, a Delaware
corporation (“MSC”).

WHEREAS, Weyand has been employed as the Chief Executive Officer and/or Chairman
of MSC since February 9, 2005, pursuant to an employment agreement most recently
amended and restated as of December 23, 2008 (the “Employment Agreement”); and

WHEREAS, Weyand and MSC have mutually agreed to terminate Weyand’s employment
relationship with MSC upon the terms set forth herein.

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Separation Agreement, Weyand and MSC agree as follows:

I. Termination; 2008 Bonus. Weyand’s position as an officer, director, employee,
member, manager and in any other capacity with MSC and each of its affiliates
(other than as a member of the Board of Directors of MSC) terminated effective
March 11, 2009 (“Separation Date”), and all benefits and perquisites of
employment ceased as of the Separation Date. Weyand resigned as a member of the
Board of Directors of MSC effective March 20, 2009. The Employment Agreement is
hereby terminated as of the Separation Date, provided, however, that
notwithstanding anything to the contrary in this Separation Agreement, Sections
3.4 and 7 through 29 of the Employment Agreement shall continue to apply in
accordance with their terms. All payments due to Weyand from MSC shall be
determined under this Separation Agreement. Except for the payments referred to
in the next sentence, Weyand acknowledges and agrees that he has received all
amounts owed for his regular and usual salary (including, but not limited to,
any severance, overtime, bonus, commissions, or other wages), usual benefits and
accrued but unused vacation through the Separation Date and that all payments
due to Weyand from MSC after the Separation Date shall be determined under this
Separation Agreement. On or before April 15, 2009, MSC will pay Weyand (1) Three
Hundred Ninety Two Thousand Seven Hundred Eighty Three Dollars ($392,783), less
standard withholding and authorized deductions, as a bonus for 2008, and
(2) Five Hundred Dollars ($500), less standard withholding and authorized
deductions, for a television and couch left by Weyand at a residential property
in Newport Beach, California provided to him by MSC (the “Newport Beach
Residence”). Weyand will not be entitled to any bonus with respect to 2009. In
addition, MSC will reimburse Weyand for his reasonable expenses incurred in
packing and shipping his household goods and vehicles from the Newport Beach
Residence; provided, however, that in no event shall the maximum aggregate
amount of such reimbursement exceed Five Thousand Dollars ($5,000) and provided,
further, that any such reimbursement shall be contingent upon Weyand’s
submitting to MSC a valid receipt documenting the related expense not more than
thirty (30) days after such expense was incurred.

II. Severance Benefit. MSC shall pay as severance pay to Weyand the amount of
Five Hundred Ninety Five Thousand One Hundred Twenty Five Dollars ($595,125),
less standard withholding and authorized deductions (the “Severance
Amount”). Such Severance Amount shall be treated as deferred compensation within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). Fifty percent (50%) of the Severance Amount shall be paid (without
interest) as soon as practicable (and in all events within thirty (30) days)
after the date that is six (6) months after the Separation Date (or, if earlier,
as soon as practicable, and in all events within thirty (30) days, after the
date of Weyand’s death). The remaining fifty percent (50%) of the Severance
Amount shall be paid in six (6) substantially equal monthly installments over
the six-month period thereafter. In addition, during the twelve-month period
following the Separation Date, MSC shall either pay or reimburse Weyand for one

 

1



--------------------------------------------------------------------------------

hundred percent (100%) of Weyand’s premiums to continue for such period under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) the same or
reasonably equivalent medical coverage for Weyand (and, if applicable, Weyand’s
eligible dependents) as in effect immediately prior to the Separation Date. For
each such month, Weyand shall also be entitled to continued supplemental medical
benefit coverage under MSC’s executive medical benefit program as in effect
immediately prior to the Separation Date. (The Severance Amount and the health
benefits provided under the preceding two sentences are collectively referred to
as the “Severance Benefit.”) A listing of all of Weyand’s equity awards vested
as of the Separation Date is listed on Exhibit A attached hereto (to the extent
so vested, the “Vested Equity Awards”). Weyand has no rights with respect to any
other equity awards granted by MSC. Schedule A also sets forth the aggregate
balance of Weyand’s nonqualified deferred compensation account as of
December 31, 2008, which account (as adjusted through the date of final
distribution) shall be paid out in accordance with the terms of MSC’s
nonqualified deferred compensation plan (the “Deferred Compensation Benefit”).
Weyand specifically acknowledges and agrees that he is entitled to receive no
severance pay or other benefits pursuant to any severance plan or policy of MSC
or any of its affiliates.

III. Release. Weyand on behalf of himself, his descendants, dependents, heirs,
executors, administrators, assigns, and successors, and each of them, hereby
covenants not to sue and fully releases and discharges MSC and each of its
parents, subsidiaries and affiliates, past and present (together, the “Company
Group”), as well as its and their trustees, directors, officers, members,
managers, partners, agents, attorneys, insurers, employees, stockholders,
representatives, assigns, and successors, past and present, and each of them,
hereinafter together and collectively referred to as the “Releasees,” with
respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he now owns or holds or he has at any time heretofore owned or
held or may in the future hold as against any of said Releasees, arising out of
or in any way related to his service as an officer, director, employee, member
or manager of any member of the Company Group, his separation from his position
as an officer, director, employee, manager and/or member, as applicable, of any
member of the Company Group, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury whatever, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Separation Agreement related to Weyand’s employment or service with any member
of the Company Group, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Family and Medical Leave Act of 1993, the California Fair Employment and Housing
Act, the California Family Rights Act, or any claim for severance pay, bonus,
sick leave, holiday pay, vacation pay, life insurance, health or medical
insurance or any other fringe benefit, workers’ compensation or disability;
provided that such release shall not apply to (1) any obligation created by or
arising out of this Separation Agreement for which receipt or satisfaction has
not been acknowledged, (2) any right to indemnification that Weyand may have
pursuant to MSC’s Bylaws, its certificate of incorporation or under the
Employment Agreement with respect to any loss, damages or expenses (including
but not limited to attorneys’ fees) that Weyand may in the future incur with
respect to his service as an employee, officer or director of MSC or any of its
subsidiaries or affiliates, (3) with respect to any rights that Weyand may have
to insurance coverage for such losses, damages or expenses under any MSC
directors and officers liability insurance policy, (4) any right with respect to
the Vested Equity Awards pursuant to the written equity-based award agreements
entered into by and between MSC and Weyand before the Separation Date to the
extent that such right continues after the Separation Date in accordance with
the terms of the award, (5) the right of Weyand to obtain contribution as
permitted by law in the event of an entry of judgment against Weyand as a result
of any act or failure to act for which Weyand and MSC are jointly liable,
(6) any rights to continued medical

 

2



--------------------------------------------------------------------------------

coverage that Weyand may have under COBRA, (7) any rights to payment of benefits
that Weyand may have under a retirement plan sponsored or maintained by MSC that
is intended to qualify under Section 401(a) of the Code, and (8) Weyand’s right
to receive payment of the Deferred Compensation Benefit.

IV. 1542 Waiver. It is the intention of Weyand in executing this instrument that
the same shall be effective as a bar to each and every claim, demand and cause
of action hereinabove specified. In furtherance of this intention, Weyand hereby
expressly waives any and all rights and benefits conferred upon him by the
provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly consents
that this Separation Agreement shall be given full force and effect according to
each and all of its express terms and provisions, including those related to
unknown and unsuspected claims, demands and causes of action, if any, as well as
those relating to any other claims, demands and causes of action hereinabove
specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Weyand acknowledges that he may hereafter discover claims or facts in addition
to or different from those which Weyand now knows or believes to exist with
respect to the subject matter of this Separation Agreement and which, if known
or suspected at the time of executing this Separation Agreement, may have
materially affected this settlement. Nevertheless, Weyand hereby waives any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts. Weyand acknowledges that he understands the
significance and consequences of such release and such specific waiver of
SECTION 1542.

V. ADEA Waiver. Weyand expressly acknowledges and agrees that by entering into
this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Separation
Agreement. Weyand further expressly acknowledges and agrees that:

A. In return for this Separation Agreement, he will receive consideration beyond
that which he was already entitled to receive before entering into this
Separation Agreement;

B. He is hereby advised in writing by this Separation Agreement to consult with
an attorney before signing this Separation Agreement;

C. He was given a copy of this Separation Agreement on March 27, 2009 and
informed that he had twenty-one (21) days within which to consider this
Separation Agreement and that if he wished to execute this Separation Agreement
prior to expiration of such 21-day period, he should execute the Acknowledgement
and Waiver attached hereto as Exhibit B; and

D. He was informed that he had seven (7) days following the date of execution of
this Separation Agreement in which to revoke this Separation Agreement.

VI. No Transferred Claims. Weyand warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Separation
Agreement any released matter or any part or portion thereof and he shall
defend, indemnify and hold MSC and each of its affiliates harmless from and
against any claim (including the payment of attorneys’ fees and costs actually
incurred whether or not litigation is commenced) based on or in connection with
or arising out of any such assignment or transfer made, purported or claimed.

 

3



--------------------------------------------------------------------------------

VII. Removal of Certain Property; Return of Property. Weyand acknowledges that
certain automobiles and a boat (together, the “vehicles”) belonging to him are
currently located (if not heretofore removed by Weyand) at the Newport Beach
Residence. Weyand agrees to remove such vehicles from the property (if not
already so removed) within thirty (30) days following the date hereof. If such
vehicles have not been removed from the property within such 30-day period, MSC
will arrange to have such vehicles removed and placed in storage at Weyand’s
expense. In no event will MSC have any liability (for expenses, damage or
otherwise) with respect to such vehicles (while they are located at the Newport
Beach Residence, being transported, in storage or otherwise). Weyand represents
and warrants that he has returned to MSC all keys to the Newport Beach Residence
that were ever in his possession, that he has not permitted any other person to
retain or duplicate any such key, and that to his knowledge no person (other
than a person continuing in the employ of MSC after the date hereof) is
currently in possession of such a key. Weyand represents and warrants that he
has not removed from the Newport Beach Residence any furnishings or other
property other than his own personal possessions. Weyand represents and warrants
that he has not taken, or otherwise caused or permitted there to be taken, and
to his knowledge there has not been taken, from the Newport Beach Residence any
furnishings or other property paid for by MSC (including any such property which
Weyand or another individual may have initially purchased but for which such
individual received reimbursement from MSC). Weyand represents and warrants that
he has truthfully and faithfully accounted for and delivered to MSC all property
belonging to MSC or any of its subsidiaries or other affiliates. If property
belonging to MSC or any of its subsidiaries or other affiliates is determined to
be in Weyand’s possession or has been transferred by Weyand to any other person
without MSC’s consent, Weyand shall immediately deliver or cause there to be
delivered to MSC all such property and, if not so returned, MSC shall (without
limiting any of MSC’s other rights or remedies in the circumstances) be entitled
to offset any payments remaining due to Weyand under Section II of this
Separation Agreement by MSC’s cost to replace such property. Weyand is, however,
permitted to retain his personal home computer and papers and other materials of
a personal nature, including personal diaries, calendars and personal rolodexes,
personal information relating to his compensation or relating to the
reimbursement of expenses, personal information that he reasonably believes are
needed for tax purposes and copies of MSC’s compensatory plans, programs and
agreements relating to his compensation as an employee.

VIII. Non-Competition. Weyand acknowledges and recognizes the highly competitive
nature of MSC’s businesses, the amount of sensitive and confidential information
involved in the discharge of Weyand’s position with MSC, and the harm to MSC
that would result if such knowledge or expertise was disclosed or made available
to a competitor. Based on that understanding, Weyand hereby expressly agrees as
follows:

 

  a.

As a result of the particular nature of Weyand’s relationship with MSC, in the
capacities identified earlier in this Separation Agreement, for the longer of
(a) 12 months following the Separation Date or (b) any period that Weyand is
receiving payments pursuant to Section II, Weyand hereby agrees that he will
not, directly or indirectly, (i) engage in any business for Weyand’s own account
or derive any material economic benefit from any business that competes with the
business of MSC or any of its affiliates (MSC and its affiliates are referred
to, collectively, as the “Company Group”), (ii) enter the employ of, or render
any services to, any person engaged in any business that competes with the
business of any entity within the Company Group, (iii) acquire a financial
interest in any person engaged in any business that competes with the business
of any entity within the Company Group, directly or indirectly, as an
individual, partner, member, shareholder, officer, director, principal, agent,
trustee or consultant, or (iv) other than in the

 

4



--------------------------------------------------------------------------------

performance of his duties hereunder, interfere with business relationships
(whether formed before or after the Separation Date) between MSC, any of its
respective affiliates or subsidiaries, and any customers, suppliers, officers,
employees, partners, members or investors of any entity within the Company Group
for the purpose of competing, or allowing a third party to compete, with the
business of any entity of the Company Group. For purposes of this Separation
Agreement, businesses in competition with the Company Group shall include,
without limitation, each of the following: (i) businesses in which any entity
within the Company Group actively participates; (ii) businesses in which any
entity within the Company Group has identified (and which is known to Weyand or
Glenn R. Wienkoop or reasonably should be known by one or both of them) as being
a potential target for a strategic transaction (such as an acquisition of all or
a portion of such business, a merger or purchase of stock or other equity
interests in such business, a joint venture, or a technology or other asset
purchase); (iii) any person or business negotiating (either now or at the time
Weyand proposes to commence any such relationship) a transaction with MSC that
reasonably could (if consummated) result in Change in Control Event (as such
term is defined in MSC’s 2006 Performance Incentive Plan); and (iv) any
businesses which any entity within the Company Group has specific plans to
actively participate in the future if Weyand is aware of such plans, whether or
not such entity has commenced such operations.

 

  b. Notwithstanding anything to the contrary in this Separation Agreement,
Weyand may, directly or indirectly, own, solely as an investment, (x) securities
of any person which are publicly traded on a national or regional stock exchange
or on an over-the-counter market if Weyand (i) is not a controlling person of,
or a member of a group which controls, such person, and (ii) does not, directly
or indirectly, beneficially own two percent (2%) or more of any class of
securities of such person or (y) which is a mutual fund or similar investment
vehicle.

IX. Confidentiality. As a material part of the consideration for MSC’s
commitment to the terms of this Separation Agreement, Weyand hereby agrees that
Weyand will not at any time knowingly disclose, disclose in a fashion that
Weyand reasonably should know the consequences of such disclosure, or use for
Weyand’s own benefit or purposes or the benefit or purposes of any other person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise, any trade secrets, or other confidential
data or information relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, financing methods, or plans of any entity within the Company
Group; provided, however, that the foregoing shall not apply to information
which is generally known to the industry or the public, other than as a result
of Weyand’s breach of this covenant. Weyand further agrees that Weyand will not
retain or use for his account, at any time, any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of any entity within the Company Group. Notwithstanding the foregoing, the
provisions of this Section IX shall not apply when (i) disclosure is required by
law or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with apparent jurisdiction to order Weyand to
disclose or make available such information, provided, however that Weyand shall
promptly notify MSC in writing upon receiving a request for such information, or
(ii) with respect to any other litigation, arbitration or mediation involving
this Separation Agreement, including but not limited to enforcement of this
Separation Agreement.

X. Anti-solicitation. Weyand promises and agrees that for a period of one
(1) year from the Separation Date, Weyand will not, directly or indirectly,
individually or as a consultant to, or as an employee, officer, stockholder,
director or other owner or participant in any business, influence or attempt to
influence customers, vendors, suppliers, joint venturers, associates,
consultants, agents, or partners of any entity within the Company Group, either
directly or indirectly, to divert their business away from the

 

5



--------------------------------------------------------------------------------

Company Group, to any individual, partnership, firm, corporation or other entity
then in competition with the business of any entity within the Company Group,
and he will not otherwise materially interfere with any business relationship of
any entity within the Company Group; provided, however, that following the Term,
the participation in, or ownership of, a competitive business shall not, in and
of itself, be deemed to be material interference under this Section X.

XI. Soliciting Employees. Weyand promises and agrees that for a period of one
(1) year from the Separation Date, Weyand will not, directly or indirectly,
individually or as a consultant to, or as an employee, officer, stockholder,
director or other owner of or participant in any business, solicit (or assist in
soliciting) any person who is then, or at any time within six (6) months prior
thereto was, an employee of an entity within the Company Group who earned
annually $25,000 or more as an employee of such entity during the last six
(6) months of his or her own employment to work for (as an employee, consultant
or otherwise) any business, individual, partnership, firm, corporation, or other
entity whether or not engaged in competitive business with any entity in the
Company Group.

XII. Non-Disparagement. Weyand agrees that he will not (1) directly or
indirectly, make or ratify any statement, public or private, oral or written, to
any person that disparages, either professionally or personally, MSC or any of
its affiliates, past and present, and each of them, as well as its and their
trustees, directors, officers, members, managers, partners, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, or (2) make any statement or engage in any
conduct that has the purpose or effect of disrupting the business of MSC or any
of its affiliates. Nothing in this Section XII shall in any way prohibit Weyand
from disclosing such information as may be required by law, or by judicial or
administrative process or order or the rules of any applicable securities
exchange or similar self-regulatory organization.

XIII. Miscellaneous

A. Successors. This Separation Agreement is personal to Weyand and shall not,
without the prior written consent of MSC, be assignable by Weyand. This
Separation Agreement shall inure to the benefit of and be binding upon MSC and
its respective successors and assigns and any such successor or assignee shall
be deemed substituted for MSC under the terms of this Separation Agreement for
all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the ownership of
MSC or to which MSC assigns this Separation Agreement by operation of law or
otherwise.

B. Waiver. No waiver of any breach of any term or provision of this Separation
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Separation Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

C. Modification. This Separation Agreement may not be amended or modified other
than by a written agreement executed by Weyand and the Chief Executive Officer
of MSC or his designee, or if Weyand is then Chief Executive Officer, an officer
authorized by the Board of Directors of MSC.

D. Complete Agreement. This Separation Agreement constitutes and contains the
entire agreement and final understanding concerning Weyand’s relationship with
MSC and its affiliates and the other subject matters addressed herein between
the parties, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matters. Any representation, promise or agreement not specifically
included in this Separation Agreement or the Confidentiality Agreement shall not
be binding upon or enforceable against either party. This Separation Agreement
constitutes an integrated agreement. Notwithstanding the preceding

 

6



--------------------------------------------------------------------------------

provisions of this Section XIII.D, MSC’s rights under the Employment Agreement
(including, without limitation, the confidentiality and no solicitation
provisions thereof), the Inventions Agreement by and between Weyand and MSC and
entered into on or about February 10, 2005 (the “Inventions Agreement”), and any
written equity-based award agreement entered into by and between MSC and Weyand
before the Separation Date pursuant to which Weyand has rights that continue
after the Separation Date in accordance with the terms of the award are each
outside of the scope of the foregoing provisions of this Section XIII.D and
shall continue in effect in accordance with their terms.

E. Severability. If any provision of this Separation Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Separation Agreement which can be given effect
without the invalid provisions or applications and to this end the provisions of
this Separation Agreement are declared to be severable.

F. Choice of Law. This Separation Agreement shall be deemed to have been
executed and delivered within the State of Ohio, and the rights and obligations
of the parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of Ohio without regard to principles of
conflict of laws.

G. Cooperation in Drafting. Each party has cooperated in the drafting and
preparation of this Separation Agreement. Hence, in any construction to be made
of this Separation Agreement, the same shall not be construed against any party
on the basis that the party was the drafter.

H. Counterparts. This Separation Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed
original. Photographic copies of such signed counterparts may be used in lieu of
the originals for any purpose.

I. Arbitration. Any controversy arising out of or relating to this Separation
Agreement, the enforcement or interpretation of this Separation Agreement, or
because of an alleged breach, default, or misrepresentation in connection with
any of the provisions of this Separation Agreement, including (without
limitation) any state or federal statutory claims, shall be submitted to final
and binding arbitration, to be held in Orange County, California before a sole
neutral arbitrator; provided, however, that provisional injunctive relief may,
but need not, be sought in a court of law while arbitration proceedings are
pending, and any provisional injunctive relief granted by such court shall
remain effective until the matter is finally determined by the arbitrator. The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures. Judgment on the award may be entered in any
court having jurisdiction.

The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with any of the matters referenced in the first
sentence of the first paragraph of this Section XIII.I. The parties agree that
MSC shall be responsible for payment of the forum costs of any arbitration
hereunder, including the Arbitrator’s fee. The parties further agree that in any
proceeding with respect to such matters, each party will bear its own attorney’s
fees and costs (other than forum costs associated with the arbitration which in
any event shall be paid by MSC).

Without limiting the remedies available to the parties and notwithstanding the
foregoing provisions of this Section XIII.I, Weyand and MSC acknowledge that any
breach of any of the covenants or provisions contained in this Separation
Agreement could result in irreparable injury to either of the parties hereto for
which there might be no adequate remedy at law, and that, in the event of such a
breach or threat thereof, the non-breaching party shall be entitled to obtain a
temporary restraining order and/or a

 

7



--------------------------------------------------------------------------------

preliminary injunction and a permanent injunction restraining the other party
hereto from engaging in any activities prohibited by any covenant or provision
in this Separation Agreement or such other equitable relief as may be required
to enforce specifically any of the covenants or provisions of this Separation
Agreement.

J. Advice of Counsel. In entering this Separation Agreement, the parties
represent that they have relied upon the advice of their attorneys, who are
attorneys of their own choice, and that the terms of this Separation Agreement
have been completely read and explained to them by their attorneys, and that
those terms are fully understood and voluntarily accepted by them.

K. Supplementary Documents. All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions that may
be necessary or appropriate to give full force to the basic terms and intent of
this Separation Agreement and which are not inconsistent with its terms.

L. Headings. The section headings contained in this Separation Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Separation Agreement.

M. Taxes. Other than MSC’s obligation to withhold taxes as required by law or
regulation, Weyand shall be solely responsible for any taxes due as a result of
the payment of the Severance Benefit and other benefits to be provided to Weyand
pursuant to Section II. Weyand will defend and indemnify MSC and each of its
affiliates from and against any tax liability that any of them may have with
respect to any such payment and against any and all losses or liabilities,
including defense costs, arising out of Weyand’s failure to pay any taxes due
with respect to any such payment. Notwithstanding the foregoing, in the event
that Weyand is liable for excise tax under Section 4999 of the Code, MSC shall
pay him the amounts required under Section 3.4 of the Employment Agreement.

I have read the foregoing Separation Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

EXECUTED this 31st day of March 2009.

 

     “Weyand”     

/s/ William J. Weyand

     William J. Weyand EXECUTED this 31st day of March 2009.              “MSC”
     MSC.Software Corporation,      a Delaware corporation              By:   

/s/ John A. Mongelluzzo

     Its:   

Executive Vice President

 

8



--------------------------------------------------------------------------------

SCHEDULE A

WILLIAM J. WEYAND

EQUITY AND

NON-QUALIFIED DEFERRED COMPENSATION BALANCES

Non-qualified Vested Stock Options

 

Number of

Options

         Option
Exercise Price($)    Grant
Date 450,000         9.89    02/10/05 5,000         10.27    01/03/05 10,000   
     9.68    12/03/04            465,000          Deferred Compensation Account
      Balance as of 12/31/08:    $ 156,346.00    2008 Contribution made in 2009:
     47,890.00                       $ 204,236.00   

 

9



--------------------------------------------------------------------------------

EXHIBIT B

ACKNOWLEDGMENT AND WAIVER

I, William J. Weyand, hereby acknowledge that I was given 21 days to consider
the foregoing Employment Separation and General Agreement and voluntarily chose
to sign the Employment Separation and General Release Agreement prior to the
expiration of the 21-day period.

I declare under penalty of perjury under the laws of the State of Ohio that the
foregoing is true and correct.

EXECUTED this 31st day of March 2009, at Orange County, California.

 

/s/ William J. Weyand William J. Weyand

 

10